DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 28 June 2021; which cancels claims 33 and 48, and amends claims 31, 34-40, 46 and 49-55.  Claims 31, 32, 34-47 and 49-60 are now pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 26 May 2021 and 23 August 2021, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Examiner note (for clarification): at page 9 of the instant response, Applicant asserts that “The pending Office Action reopened prosecution of this application and maintained the rejections of claims 31-38 and 43-53 under 35 U.S.C. § 102 as allegedly anticipated by U.S. Pat. Pub. No. 2010/0289653 to Calio, et al. (hereinafter “Calio”)” (Section III. Summary of the Office Action).  This assertion is incorrect.  The previous Office action did not maintain the 35 U.S.C. §102 rejection of these claims.  Instead, claims 31-38 and 43-53 were newly rejected under 35 U.S.C. §103, as being unpatentable over Calio et al. (U.S. Patent Application Publication No. 2010/0289653) in view of at least Heiland et al. (U.S. Patent Application Publication No. 2013/0205822).  See previous Office Action (dated 27 January 2021), paragraph 3.
In response to Applicant’s arguments, Examiner notes the following:
Applicant again argues that “turning off air flow to the respective inline flow control module in response to a user pressing the stop switch 1000 is not turning off air flow ‘in response to a determination that the mass flow rate of the volume or air received by one of the vacuum connections in flow communication to the vacuum pump is below a predetermined threshold’ as recited in the claims” (pages 10-11 of the instant response, emphasis added by Applicant).  This argument is again not persuasive, since it is not supported by the instant claim language.
Nothing in the instant claim language precludes the functionality taught by Calio, since the broadest reasonable interpretation of the instant claim language the system is configured to disconnect power to the vacuum pump in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections in flow communication to the vacuum pump is below a predetermined threshold, “reads-on” the system and user operations taught by Calio.  There is nothing in the instant claim language that Calio clearly teaches turning off air flow by a user pressing the stop switch, in response to the system determining that a mass flow rate has exceeded a threshold and having output an alert/alarm to the user.
Applicant again further argues that “turning off air flow to the respective inline flow control module 904 is not turning off the vacuum completely, as the vacuum pump 208 of Calio is a ‘demand pump’ that remains if any of the other air sampling devices 216 are in a sampling cycle.  Finally, even if the vacuum pump 208 is turned off, turning off the vacuum pump 208 is not ‘disconnect[ing] power to the vacuum pump’ as recited in the claims” (pages 10-11 of the instant response, emphasis added by Applicant).  However, Examiner notes that this argument was already indicated as persuasive, in the previous Office action.  Responsive thereto, the rejection was changed to a 35 U.S.C. §103 rejection, as being unpatentable over Calio et al. in view of at least Heiland et al. (hereinafter “Heiland”).
Accordingly, Applicant’s further argument that “The Calio system performs a different function (outputting an alarm/alert) and provides functionality for a user to perform a different function (diverting or stopping some of the air flow from the vacuum pump while leaving power connected to the vacuum pump and even allowing the vacuum pump to continue drawing air for other sampling cycles).  The Applicant respectfully submits that performing a different function (and/or providing functionality for a user to perform a different function) is not a reasonable interpretation of a claim that requires a system to be ‘configured to’ perform a function ‘in response to’ a specific condition” (page 11 of the instant response, emphasis added by Applicant), cannot be deemed to be persuasive.  In this regard, the argument addresses the Calio reference individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Calio was no longer relied upon for teaching the instantly claimed disconnection of power to the vacuum pump, since Heiland was relied upon for such a teaching, and this argument does not address this combination of references.
 
Applicant further argues that “if the Patent Office somehow maintains that outputting an alarm signal in response to deviation from 1 CFM is analogous to automatically disconnecting the power to the vacuum pump, the Applicant respectfully submits that the system described in Calio does not output the alarm signal in response to the deviation from 1 CFM by the predetermined alarm limit (5%) and also perform a second function (specifically, disconnecting power to the vacuum pump) in response to further deviation (specifically, to 0)” (page 12 of the instant response, emphasis added by Applicant). 
(i)   Examiner repeats that the previous Office Action does not assert that outputting an alarm signal in response to deviation from 1 CFM is analogous to automatically disconnecting the power to the vacuum pump.  In this regard, Examiner noted that the instant specification does not clearly define “disconnecting power,” and that “turning off” is deemed to be commensurate in scope, since it was well established in the computer controller arts, at the time the instant invention was filed, that turning off a device can accomplish disconnection of power to the device (Official Notice citing a number of references as substantial evidence in support thereof - see previous Office Action (dated 27 January 2021), page 3).  Examiner further asserted reliance upon Heiland for such a teaching.  Hence, Applicant’s implication is misleading/erroneous.
(ii)   Examiner agrees with Applicant’s assertion that “the alarm signal indicating deviation from 1 CFM by ±5% described in Calio is not a PLC ‘configured to: … disconnect the power to the vacuum pump’ (page 12 of the instant response).  However, the instantly amended claim language output an alarm in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections deviates from the desired mass flow rate for the vacuum connection by a predetermined alarm limit is deemed to “read-on” such generation of an “alarm signal indicating deviation from 1 CFM by ±5%” functionality of Calio, as summarized and admitted to by Applicant.
(iii)   Examiner further agrees with Applicant’s assertion that Calio does not teach the instantly amended claim language and disconnect the power to the vacuum pump in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections having a desired mass flow rate is 0.  However, Examiner repeats that such functionality was not asserted as being taught by Calio.  Instead, Heiland was relied upon for such a teaching.  In this regard, Heiland teaches that a “system for detecting loss of coolant may receive a command for emergency stop … With this emergency stop, the entire computing system or portions of the computing system may be disconnected from power supply, for example, and/or the pumps for circulating the coolant may be switched off” (para[0292]), “so that the components are disconnected from power” (para[0062]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to disconnect power to the vacuum pump of Calio et al., in response to a detected pressure condition exceeding a threshold, since it was well-known in the art that “turning off” a device encompasses disconnecting power to the device (Official Notice, as evidenced at least by McGinley et al., Trock et al., Tsai, Halfmann et al. and Hamza et al.; cited previously), and as taught by Heiland et al. (para[0062, 0292]), and since Heiland et al. teaches that turning off devices/pumps under specified pressure conditions reduces or avoids damage to the system (para[0292]).
0, as instantly claimed, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the detected condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Applicant’s further remarks at pages 13-14 of the instant response are not persuasive.  Specifically, Applicant’s argument that “Calio does not describe ‘a manual activity which accomplishe[s] the same result as the claimed invention’,” does not address the standing 35 U.S.C. §103 rejection of the claims, as being obvious over Calio in combination with Heiland, as addressed above.  Applicant’s further argument that “Calio does not even mention the problem of an obstructed air sampling device or vacuum connection causing the physical damage to the vacuum pump and potentially injuring an operator,” is not persuasive, because Heiland recognized such a problem and provided a commensurate solution, as addressed above.  There is no requirement that Calio recognized the problem.
Applicant further argues that “Heiland does not describe disconnecting power to the vacuum pump of an air sampling system in response to a flow rate indicative of an obstructed vacuum connection. Instead, Heiland describes a fundamentally different technology (liquid-based cooling of a server) with a fundamentally different problem (a coolant leak)” (page 15 of the instant response).  This argument appears to be alleging that Heiland is non-analogous art.  This is not persuasive, since it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner agrees that Heiland does not pertain to air sampling devices, specifically, as instantly claimed and as described by Calio.  However, Heiland does pertain to computer-controlled systems which utilize pumps, a class of machines which includes the vacuum pumps of Calio.  Accordingly, it is not relevant that “Heiland does not describe disconnecting power to the vacuum pump of an air sampling system in response to a flow rate indicative of an obstructed vacuum connection,” specifically, as argued by Applicant.  What is relevant, is that one having ordinary skill in the art of operating computer-controlled systems (including the air sampling devices of Calio, and for that matter, any device utilizing a motor-driven pump) would have been motivated by the teaching of Heiland to protect the computer-controlled system by providing for an emergency stop, that disconnects power to the system/pumps under specified conditions, since Heiland
Alternatively, Applicant’s attention is directed to either Manka (U.S. Patent No. 3,748,906; previously cited) and/or Padden (U.S. Patent No. 4,747,315; newly cited).  In this regard, Manka teaches that it was known in the air sampling device art (abstract) to provide for a controller which responds to pressure sensing means to “turn-off” pumps by deactivating motor starters, when the pressure sensing means senses a “plugged” condition, in order to prevent damage to the pump (col. 4, lines 10-48; claim 3).  Further in this regard, Padden teaches that it was known in the fluid (ex.; air) sampling device art (abstract) to provide for a controller which responds to sensed pressure to stop operation of pump motors, when the sensed pressure indicates a “plugged” condition, in order to prevent damage to the pump (col. 5, lines 17-29; col. 7, lines 58-59; col. 8, lines 14-16; claim 9).  The instantly claimed having a desired mass flow rate is 0 “reads-on” such a “plugged” condition (i.e.; indicating an “obstruction,” as argued by Applicant, spanning pages 13-14 of the instant response).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such an additional functionality to the system of Calio, since both Manka and Padden are in the same field of endeavor as Calio, and both teach the resultant benefit of preventing damage to a fluid/air sampling device’s pump.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Hence, claims 31, 32, 34-38, 43-47 and 49-53 now stand rejected under 35 U.S.C. §103, as being unpatentable over Calio et al. (U.S. Patent Application Publication No. 2010/0289653) in view of either Heiland et al. (U.S. Patent Application Publication No. 2013/0205822), Manka (U.S. Patent No. 3,748,906) and/or Padden (U.S. Patent No. 4,747,315).
As per claim 31, Calio et al. disclose the instantly claimed system for sampling air at multiple locations in a controlled environment (abstract; Figs. 1-3, sampling/monitoring system 200) comprising:
a plurality of air sampling devices configured to monitor and test a volume of air within a controlled environment (abstract; Fig. 2, air sampling devices 216n; para [0017]);
a plurality of vacuum connections, each configured to receive the volume of air from a respective air sampling device of the plurality of air sampling devices (Fig. 2, vacuum air tubes 220);
a graphical user interface (GUI) configured to receive desired mass flow rates for the plurality of vacuum connections to each draw from the respective air sampling device (Fig. 2, touchpanel/remote command center 202; para [0043-0044, 0047, 0053, 0066, 0079], input instructions for controlling the sampling/monitoring system).
a vacuum pump configured to draw the volume of air from the plurality of air sampling devices through the plurality of vacuum connections (para [0046]);
a contactor configured to deliver and control power to the vacuum pump (para [0073, 0100-0104]);
a flow center including a programmable logic controller (PLC) configured to; monitor and control the mass flow rates of air received by the plurality of vacuum connections (Fig. 2, computing device 210; para [0052]);
output an alarm in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections deviates from the desired mass flow rate for the vacuum connection by a predetermined alarm limit … (at least at para [0085, 0102-0103]).  Similarly applies to claim 46.
However, Calio et al. does not teach the instantly claimed and disconnect the power to the vacuum pump in response to a determination that the mass flow rate of the volume of air received by one of the vacuum connections having a desired mass flow rate is 0.  In this regard, Heiland et al. teaches that a “system for detecting loss of coolant may receive a command for emergency stop … With this emergency stop, the entire computing system or portions of the computing system may be disconnected from power supply, for example, and/or the pumps for circulating the coolant may be switched off” (para[0292]), “so that the components are disconnected from power” (para[0062]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to disconnect power to the vacuum pump of Calio et al., in response to a detected pressure condition exceeding a threshold, since it was well-known in the art that “turning off” a device encompasses disconnecting power to the device (Official Notice, as evidenced at least by McGinley et al., Trock et al., Tsai, Halfmann et al. and Hamza et al.; cited previously), and as taught by Heiland et al. (para[0062, 0292]), and since Heiland et al. teaches that turning off devices/pumps under such conditions reduces or avoids damage to the system (para[0292]).  Similarly applies to claim 46.
With regard to the detected pressure condition necessarily being 0, as instantly claimed, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired thresholds/constraints for the detected condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claim 46.
Alternatively, Manka teaches that it was known in the air sampling device art (abstract) to provide for a controller which responds to pressure sensing means to “turn-off” pumps by deactivating motor starters, when the pressure sensing means senses a “plugged” condition, in order to prevent damage to the pump (col. 4, lines 10-48; claim 3) .  Further in this regard, Padden teaches that it was known in the fluid (ex.; air) sampling device art (abstract) to provide for a controller which responds to sensed pressure to stop operation of pump motors, when the sensed pressure indicates a “plugged” condition, in order to prevent damage to the pump (col. 5, lines 17-29; col. 7, lines 58-59; col. 8, lines 14-16; claim 9).  The instantly claimed having a desired mass flow rate is 0 “reads-on” such a “plugged” condition, as per the instant specification’s description Calio et al., since both Manka and Padden are in the same field of endeavor as Calio et al., and since both teach the resultant benefit of preventing damage to a fluid/air sampling device’s pump.  Similarly applies to claim 46.
As per claim 32, Calio et al. disclose that the instantly claimed contactor comprises an emergency stop button configured to disconnect the power to the vacuum pump (para [0073, 0100-0104]).  Similarly applies to claim 47.
As per claim 34, Calio et al. disclose that the instantly claimed graphical user interface comprises an emergency stop button configured to disconnect power to the vacuum pump (para [0061, 0080, 0131]).  Similarly applies to claim 49.
As per claims 35 and 36, Calio et al. further provide for architectures including co-located devices (para [0042]).  Similarly applies to claims 50 and 51.
As per claims 37, 38 and 43-45, Calio et al. further provide for architectures that include use of external/remote devices, networking/Internet, and SCADA (para [0045, 0047, 0050, 0059, 0062, 0065, 0071]).  Similarly applies to claims 52 and 53.
Claims 39-42 and 54-60 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims are deemed allowable for the same reasons as presented in parent application, U.S. Serial No. 14/471,848 (now issued as U.S. Patent No. 9,939,416).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/29/21